 

 
 

Name of Subscriber:

 

SUBSCRIPTION AGREEMENT

 

The Radiant Creations Group, Inc.

 

Attention: Mr. _______________________

 

Dear Sirs:

 

1.1 Subscription. I, the undersigned investor (the “Investor”), hereby subscribe
for and agree to purchase on the terms and conditions contained 00,000 shares of
common stock (the “Shares”) of The Radiant Creations Group, Inc., a Nevada
corporation (the “Company”).

1.2 Subscription Payment. The Investor acknowledges that he previously purchased
Shares at prices materially above current market value. As a result the Company
is willing to issue Shares to the Investor at no cost provided that the Investor
executes this Subscription Agreement.

2.1 Investor Representations and Warranties. I acknowledge, represent and
warrant to, and agree with, the Company as follows:

(a) I am aware that my ownership of the Shares involves a high degree of risk;

(b) I acknowledge and am aware that there is no assurance as to the future
performance of the Company;

(c) I am purchasing the Shares for my own account for investment and not with a
view to or for sale in connection with the distribution of the Shares nor with
any present intention of selling or otherwise disposing of all or any part of
the Shares. I agree that I must bear the economic risk of my investment for an
indefinite period of time because, among other reasons, the Shares has not been
registered under the Securities Act of 1933 (the “Securities Act”) or under the
securities laws of any states and, therefore, cannot be resold, pledged,
assigned or otherwise disposed of unless it has subsequently been registered
under the Securities Act and under applicable securities laws of such states or
an exemption from such registration is available. I hereby authorize the Company
to place a legend denoting the restriction on the Shares.

(d) I further acknowledge my understanding that the Company’s reliance on such
exemptions referred to in subsection (c) above are, in part, based upon the
foregoing representations, warranties, and agreements by me and that the
statutory basis for such exemptions would not be present, if, notwithstanding
such representations, warranties and agreements, I were acquiring the Shares for
resale on the occurrence or non-occurrence of some pre-determined event. In
order to induce the Company to issue and sell the Shares subscribed for hereby
to me, it is agreed that the Company will have no obligation to recognize the
ownership, beneficial or otherwise, of such Shares or any part thereof by
anyone, except as set forth herein;



1 

 

(e) I have such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Shares and
have obtained, in my judgment, sufficient information from the Company to
evaluate the merits and risks of an investment in the Company;

(f) I have been provided an opportunity to obtain any additional information
concerning the Company and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense; and

(g) I have been given the opportunity to ask questions of, and receive answers
from, the Company concerning the terms and conditions and other matters
pertaining to this investment. In addition, as required by
Section 517.061(11)(a)(3), Florida Statutes and by Rule 3E-500.05(a) thereunder,
I may have, at the offices of the Company, at any reasonable hour, after
reasonable prior notice, access to the materials set forth in the Rule which the
Company can obtain without unreasonable effort or expense.

(h) If the undersigned is a corporation, trust, partnership, employee benefit
plan, individual retirement account, Keogh Plan, or other tax-exempt entity, it
is authorized and qualified to become an investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so;

(i) No representations or warranties have been made to the undersigned by the
Company, or any of their respective officers, employees, agents, affiliates or
attorneys;

(j) The information contained in Section 2.2 of this Subscription Agreement is
true and correct including any information which I have furnished and furnish to
the Company with respect to my financial position and business experience, is
correct and complete as of the date of this Subscription Agreement and if there
should be any material change in such information prior to acceptance of my
subscription, I will furnish such revised or corrected information to the
Company;

(k) I hereby acknowledge and am aware that except for any rescission rights that
may be provided under applicable state laws including the three day rights under
Florida or other state law, I am not entitled to cancel, terminate or revoke
this subscription, and any agreements made in connection herewith shall survive
my death or disability;

(l) I have not received any general solicitation or advertising regarding the
purchase of the Shares and became aware of this investment through a
substantive, pre-existing relationship with the Company; and

(m) Where applicable, I agree to be bound by any restrictions on resale of the
Shares required by applicable state laws.

2.2 Investor Representations and Warranties Concerning Suitability, Accredited
Investor and Eligible Client Status. I represent and warrant the following
information:

2 

 

(a) The following information should be provided by the person making the
investment decision whether on his own behalf or on behalf of an entity:

(1) Name of Investor:   Age:               Email Address:    




(2) Principal residence address and telephone number:

 

     

 

(3) Secondary residence address and telephone number:



         

 

I have no present intention of becoming a resident of any other state or
jurisdiction.

 

(b) Investor Representations. Initial all appropriate spaces on the following
pages (please initial only where appropriate).

For Individual Investors Only:

 

(1) _____ I certify that I am an accredited investor because I have an
individual net worth, or my spouse and I have combined net worth, in excess of
$1,000,000. For purposes of calculating net worth under this paragraph (1), (i)
the primary residence shall not be included as an asset, (ii) to the extent that
the indebtedness that is secured by the primary residence is in excess of the
fair market value of the primary residence, the excess amount shall be included
as a liability, and (iii) if the amount of outstanding indebtedness that is
secured by the primary residence exceeds the amount outstanding 60 days prior to
the execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

(2a) _____ I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in the last two completed years and I reasonably expect to have an individual
income in excess of $200,000 this year.



3 

 

(2b) _____ Alternatively, my spouse and I have joint income in excess of
$300,000 in each applicable year.

 

(3) _____ I am a director or executive officer of the Company.

 

Other Investors:

 

(4) _____ The undersigned certifies that it is one of the following: any bank as
defined in Section 3(a)(2) of the Securities Act whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
section 15 of the Securities Exchange Act of 1934; insurance company as defined
in Section 2(13) of the Securities Act; investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; Small Business Investment Company licensed by the
U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 

(5) ______ The undersigned certifies that it is a private business development
company as defined in Section 202(a)(22) of the Investment Advisors Act of 1940.

 

(6) ______ The undersigned certifies that it is a organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000.

 

(7) ______ The undersigned certifies that it is a trust, with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
securities offered, whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of the Securities Act.

 

(8) ______ The undersigned certifies that it is an entity in which all of the
equity owners are accredited investors.

 

(9) _____ I am none of the above.

 

 

4 

 

 

3. Indemnification. I hereby agree to indemnify and hold harmless the Company,
its officers, directors, shareholders, employees, agents and attorneys against
any and all losses, claims, demands, liabilities and expenses (including
reasonable legal or other expenses) incurred by each such person in connection
with defending or investigating any such claims or liabilities, whether or not
resulting in any liability to such person) to which any such indemnified party
may become subject under the Securities Act, under any other statute, at common
law or otherwise, insofar as such losses, claims, demands, liabilities and
expenses (a) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact made by me and contained in this
Subscription Agreement, or (b) arise out of or are based upon any breach of any
representation, warranty or agreement contained herein.

 

4. Arbitration. Any controversy, dispute or claim against the Company, its
officers, directors or employees arising out of my investment or relating to
this Subscription Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in West Palm Beach, Florida (unless the
parties agree in writing to a different location) before one arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. In any such arbitration proceeding, the parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties to any
arbitration proceeding for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof.

 

5. Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Subscription Agreement may be by actual or facsimile signature.

 

6. Benefit. This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.

 

7. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person (or to such other
address as any of them, by notice to the other may designate from time to time)
by FedEx or similar overnight next business day delivery, or by email followed
by overnight next business day delivery, as follows:

 

Investor:

At the address designated in Section 2.2
of this Subscription Agreement

 

The Company:

The Radiant Creations Group, Inc.

 

Attention Michael S. Alexander, Chief Executive Officer

Telephone Number: (561) 410-0218

Email Address: Michael_RCGP@yahoo.com

 

 

 

5 

 

8. Governing Law. This Subscription Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
whether sounding in contract, tort or otherwise, shall be governed or
interpreted according to the laws of the State of Florida.

 

9. Oral Evidence. This Subscription Agreement constitutes the entire
Subscription Agreement between the parties and supersedes all prior oral and
written agreements between the parties hereto with respect to the subject matter
hereof. Neither this Subscription Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, except by a statement in
writing signed by the party or parties against which enforcement or the change,
waiver discharge or termination is sought.

 

10. Section Headings. Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Subscription Agreement.

 

11. Survival of Representations, Warranties and Agreements. The representations,
warranties and agreements contained herein shall survive the delivery of, and
payment for, the securities.

 

12. Acceptance of Subscription. The Company may accept this Subscription
Agreement at any time for all or any portion of the securities subscribed for by
executing a copy hereof as provided and notifying me within a reasonable time
thereafter.

 

13. Drag-Along Rights.

 

(a)                Participation. If at any time holders of no less than 51% of
the outstanding Shares of the Company (together, the "Selling Shareholders"),
receive a bona fide offer from an independent third party to purchase in one
transaction, or a series of related transactions, no less than 75% of the
outstanding Shares of the Company (a "Drag-Along Sale"), the Selling Shareholder
shall have the right to require that the Investor to participate in such sale..
If the Drag-Along Sale is structured as a merger, consolidation or similar
business combination which requires shareholder approval, the Investor shall
vote in favor of (or sign a written consent) the transaction and take all
actions to waive any dissenters, appraisal or other similar rights.

 

(b)               Sale Notice. Any Selling Shareholder shall exercise the rights
of the Selling Shareholders pursuant to this Section 13 by delivering a written
notice (the "Drag-Along Notice") to the Company and each Drag-Along Shareholder
no more than 10 days after the execution and delivery by all of the parties
thereto of the definitive agreement entered into with respect to the Sale and,
in any event, no later than 20 days prior to the closing date of such Sale. The
Drag-Along Notice shall make reference to the Selling Shareholder's rights and
obligations hereunder and shall describe in reasonable detail:

 

(i) the name of the person or entity to whom the Shares are proposed to be sold;

(ii) the proposed date, time and location of the closing of the Sale;

(iii) the per share purchase price and the other material terms and conditions
of the Sale, including a description of any non-cash consideration in sufficient
detail to permit the valuation thereof; and

(iv) a copy of any form of agreement proposed to be executed in connection
therewith.

 

(c)      Shares to be Sold. Subject to Section 13(d), the Investor shall sell in
the Sale all of the Shares beneficially owned by the Investor unless the Selling
Shareholders together with the Investor and other parties executing similar
Subscription Agreements (collectively, the Drag-Along Shareholders”) together
beneficially own more than the maximum number Shares which the third party has
agreed to purchase in the Sale, in which case the Investor shall sell his
proportionate number of Shares based upon all Shares beneficially owned by
shareholders selling Shares including the Selling Shareholders and the
Drag-Along Shareholders

 

(d)       Conditions of Sale. The consideration to be received by a Drag-Along
Shareholder shall be the same form and amount of consideration per Share to be
received by the Selling Shareholder (or, if the Selling Shareholder is given an
option as to the form and amount of consideration to be received, the same
option shall be given) and the terms and conditions of such sale shall, except
as otherwise provided in the immediately succeeding sentence, be the same as
those upon which the Selling Shareholder sells its Shares. Each Drag-Along
Shareholder shall make or provide the same representations, warranties,
covenants, indemnities and agreements as the Selling Shareholder makes or
provides in connection with the Drag-Along Sale(except that in the case of
representations, warranties, covenants, indemnities and agreements pertaining
specifically to the Selling Shareholder, the Drag-Along Shareholder shall make
the comparable representations, warranties, covenants, indemnities and
agreements pertaining specifically to itself); provided, that all
representations, warranties, covenants and indemnities shall be made by the
Selling Shareholder and each Drag-Along Shareholder severally and not jointly
and any indemnification obligation shall be pro rata based on the consideration
received by the Selling Shareholder and each Drag-Along Shareholder, in each
case in an amount not to exceed the aggregate proceeds received by the Selling
Shareholder and each such Drag-Along Shareholder in connection with the
Drag-Along Sale; and provided, further, that a Drag-Along Shareholder shall not
be required to agree to a non-competition covenant.

 

(e)     Expenses. The fees and expenses of the Selling Shareholder incurred in
connection with a Drag-Along Sale and for the benefit of all Shareholders (it
being understood that costs incurred by or on behalf of a Selling Shareholder
for its sole benefit will not be considered to be for the benefit of all
Shareholders), to the extent not paid or reimbursed by the Company or the
Independent Third Party, shall be shared by all the Shareholders on a pro rata
basis, based on the consideration received by each Shareholder; provided, that
no Shareholder shall be obligated to make any out-of-pocket expenditure prior to
the consummation of the Drag-Along Sale.

 

(f)       Cooperation. Each Shareholder shall take all actions as may be
reasonably necessary to consummate the Drag-Along Sale, including, without
limitation, entering into agreements and delivering certificates and
instruments, in each case, consistent with the agreements being entered into and
the certificates being delivered by the Selling Shareholder.

6 

 

 

(g)      Consummation of the Sale. The Selling Shareholder shall have [90] days
following the date of the Drag-Along Notice in which to consummate the
Drag-Along Sale, on the terms set forth in the Drag-Along Notice (which such
[90] day period may be extended for a reasonable time not to exceed [120] days
to the extent reasonably necessary to obtain any regulatory approvals). If at
the end of such period the Selling Shareholder has not completed the Drag-Along
Sale, the Selling Shareholder may not then effect a transaction subject to this
Section 13 without again fully complying with the provisions of this Section 13.

 

FLORIDA SALES

 

FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER. All SALES IN THIS OFFERING ARE SALES IN FLORIDA. PAYMENTS FOR
TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH
WILL BE PROMPTLY REFUNDED WITHOUT INTEREST. NOTICE SHOULD BE GIVEN TO THE
COMPANY TO THE ATTENTION OF GARY SMITH AT THE ADDRESS SET FORTH ON THE COVER
PAGE OF THIS SUBSCRIPTION AGREEMENT.

 

 

[Remainder of Page Intentionally Left Blank]


[Signature Page Follows]

7 

 

 

INVESTOR SIGNATURE PAGE

 

Individual Investors

 

      Social Security Number Print Name of Investor                 Signature of
Investor        

Dated: ____________________

 

Corporate or Other Entity

 

      Federal ID Number   Print Name of Entity         By:       Signature,
Title

Dated: ____________________

 

     

All Investors:

 

Manner in which the securities are to be held:

 

_____ Individual Ownership _____ Partnership     _____ Tenants-in-Common _____
Trust     _____ Joint Tenant With Right of Survivorship _____ Corporation    
_____ Tenants by the Entirety _____ Employee Benefit Plan     _____ Community
Property _____ Other (please indicate)     _____ Separate Property  

 

 

8 

 

ACCEPTANCE OF SUBSCRIPTION

 

By signing below, the undersigned accepts the foregoing subscription and agrees
to be bound by the terms of the Subscription Agreement.

 

THE RADIANT CREATIONS GROUP, INC.

 

 

By: Michael S. Alexander   Dated: _____________________    

Michael S. Alexander

Chief Executive Officer

     

 

 

9 

 

EXHIBIT A

 

GENERAL RELEASE

 

 

KNOW ALL MEN BY THESE PRESENTS:

 

That, the Investor identified in the Subscription Agreement which incorporates
by reference this General Release, the First Party, for and in consideration of
the sum of Ten and No/100's ($10.00) Dollars, and other valuable consideration,
received from or on behalf of The Renewable Corp., A Washington corporation, the
Second Party, the receipt whereof is hereby acknowledged (wherever used herein
the terms "First Party" and "Second Party" shall include singular and plural,
agents, employees and affiliates, and shall further include heirs, legal
representatives and assigns of individuals, and the successors and assigns of
corporations, wherever the context so admits or requires),

 

HEREBY remises, releases, acquits, satisfies and forever discharges the said
Second Party, of and from all, and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, known or unknown, which said First
Party ever had, now has, or which First Party or any personal representative,
successor, heir or assign of First Party, hereafter can, shall or may have,
against said Second Party, for, upon or by reason of any matter, cause or thing
whatsoever, from the beginning of the world to the day of these presents,
including, but not limited to, those arising in connection with purchases of the
securities of the Second Party by the First Party and/or affiliates.

 

IN WITNESS WHEREOF, the undersigned has set its hand and seal this _____ day of
_______________, 2013.

 

 

Signed, sealed and delivered

In the presence of:

 

 

By:___________________

Its: ______________________, President

 

(CORPORATE SEAL)

 

 

 

STATE OF FLORIDA                  )

                                           ) ss:

COUNTY OF PALM BEACH      )

 

 

 



1 

 

 

 